Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                         CASE NO.:


  LORRAINE FRATILLA and KESHA REID,
  individually and on behalf of all others similarly
  situated,

                 Plaintiffs,                              CLASS ACTION COMPLAINT FOR
                                                         DAMAGES AND INJUNCTIVE RELIEF
           v.
                                                               DEMAND FOR JURY TRIAL
  SUNPATH LTD.,

                 Defendant.

           Plaintiffs, LORRAINE FRATILLA (“Fratilla”) and KESHA REID (“Reid”) (collectively,

  “Plaintiffs”), bring this class action complaint under Rule 23 of the Federal Rules of Civil

  Procedure against Defendant, SUNPATH LTD. (“Defendant” or “SunPath”) for its violations of

  the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”). In support, Plaintiffs

  state:

                                          INTRODUCTION

           1.    Plaintiffs, individually and as class representatives for all others similarly situated,

  bring this Class Action Complaint for damages, injunctive relief, and any other available legal or

  equitable remedies resulting from the illegal actions of SunPath in negligently, knowingly, or

  willfully contacting Plaintiffs on their cellular telephone lines, in violation of the TCPA, 47 U.S.C.

  § 227.

           2.    SunPath has placed at least two artificial or prerecorded telemarketing phone calls

  to Plaintiff Fratilla’s cellular telephone number in violation of the TCPA, which makes it unlawful

  “to make any call (other than a call made for emergency purposes or made with the prior express

  consent of the called party) using any automatic telephone dialing system or an artificial or
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 19




  prerecorded voice . . . to any telephone number assigned to a . . . cellular telephone service . . . .”

  See 47 U.S.C. § 227(b)(1)(A).

         3.      SunPath has placed at least two unsolicited phone calls to both Fratilla and Reid’s

  telephone numbers, which are registered on the National Do-Not-Call Registry, within a twelve-

  month period, in violation of the TCPA, which makes it unlawful for any telemarketer to make

  more than one call in a 12-month period to any number that is registered with the National Do-

  Not-Call Registry. See 47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

         4.      SunPath called Plaintiffs with no legitimate purpose – but with the sole intent to

  solicit business for SunPath.

         5.      Plaintiffs, and those similarly situated, never consented to receive any calls,

  including telemarketing calls, from SunPath. Because of SunPath’s use of artificial or prerecorded

  messages when placing the calls, and SunPath’s repeated calls within a 12-month period to

  Plaintiffs whose numbers are listed on the National Do-Not-Call Registry in violation of TCPA

  regulations, Plaintiffs bring this action on behalf of proposed nationwide classes of other persons

  who received illegal soliciting calls from SunPath.

                                               PARTIES

         6.      Plaintiff Lorraine Fratilla is a citizen of Broward County, Florida.

         7.      Plaintiff Kesha Reid is a citizen of Broward County, Florida.

         8.      Defendant SunPath Ltd. is a Delaware corporation, is registered to conduct business

  in Florida as a foreign corporation, and upon information and belief has its principal place of

  business in Braintree, Massachusetts. SunPath conducts its business within this District, and

  throughout Florida and the United States.




                                                    2
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 19




                                   JURISDICTION AND VENUE

          9.       This Court has federal subject matter jurisdiction over Plaintiffs’ TCPA claims

  pursuant to 28 U.S.C. § 1331, because Plaintiffs’ TCPA claims arise under the laws of the United

  States, specifically 47 U.S.C. § 227. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

          10.      This court has personal jurisdiction over Defendant under Florida’s long arm

  statute, Fla. Stat. §§ 48.193(1)(a)(1), (2), (6), and § 48.193(2). Defendant has operated, conducted,

  engaged in, and carried on a business in this state involving the marketing and sale of extended

  automobile warranties to consumers in this state, including the unlawful telemarketing activities

  that give rise to the claims in this case. Defendant has engaged in tortious conduct in this state by

  placing the unlawful telephone calls to Plaintiffs and other class members in this district in

  violation of the TCPA, and Defendant’s unlawful telemarketing and solicitation activities have

  caused injury to Plaintiffs, and other class members, in this District.

          11.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

  Plaintiffs reside in this District and a substantial part of the events or omissions giving rise to

  Plaintiffs’ claims occurred in this District, including the transmission of Defendant’s unlawful

  calls to Plaintiffs.

       THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227

          12.      In 1991, Congress enacted the TCPA in response to a growing number of consumer

  complaints regarding certain telemarketing practices.

          13.      The TCPA was designed to prevent calls like the ones described within this

  complaint, and to protect the privacy of citizens like Plaintiff. Mims v. Arrow Fin. Servs., LLC,

  132 S. Ct. 740, 744 (2012) (“Voluminous consumer complaints about abuses of telephone

  technology – for example, computerized calls dispatched to private homes – prompted Congress



                                                    3
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 19




  to pass the TCPA”).

         14.     In enacting the TCPA, Congress found that

         [b]anning such automated or prerecorded telephone calls to the home, except when
         the receiving party consents to receiving the call or when such calls are necessary
         in an emergency situation affecting the health and safety of the consumer, is the
         only effective means of protecting telephone consumers from this nuisance and
         privacy invasion.

  TCPA of 1991, Pub. L. No. 102–243, § 2(12); see also Martin v. Leading Edge Recovery Solutions,

  LLC, 2012 WL 3292838, at *2, 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on

  TCPA’s purpose).

         15.     The TCPA makes it unlawful “to make any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

  number assigned to a . . . cellular telephone service . . . .” See 47 U.S.C. § 227(b)(1)(A).

         16.     It is also unlawful for any entity to make more than one call in a 12-month period

  to any number that is registered with the National Do-Not-Call Registry. See 47 U.S.C. §

  227(c)(5); 47 C.F.R. § 64.1200(c)(2).

         17.     There is a private right of action in the TCPA for persons who receive calls in

  violation of the statute. See 47 U.S.C. §§ 227(b)(3); (c)(5).

         18.     A plaintiff must only show that the defendant “called a number assigned to a

  cellular telephone service using an automatic dialing system or prerecorded voice.” Breslow v.

  Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th

  Cir. 2014).

         19.     “The TCPA can impose liability directly on any person or entity on whose behalf a

  third party places a call in violation of” the TCPA. Harrington v. RoundPoint Mortg. Servicing



                                                    4
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 5 of 19




  Corp., 163 F. Supp. 3d 1240, 1245 (M.D. Fla. 2016).

         20.     The Federal Communications Commission’s published regulations “generally

  establish that the party on whose behalf a solicitation is made bears ultimate responsibility for any

  violations.” In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

  1991, 10 F.C.C. Rcd. 12391, 12397 (1995).

                                    FACTUAL ALLEGATIONS

         21.     Defendant SunPath is a company that engages in the sale and administration of auto

  warranties. SunPath advertises its business, in part, by having unsolicited high-pressure calls

  placed to consumers to market its business and induce clients to purchase automobile warranties

  on the spot.

         22.     SunPath makes artificial or prerecorded calls to cellular telephone numbers whose

  users have not provided SunPath with prior express consent to receive such calls, including making

  calls to each Class member.

         23.     As part of its marketing strategy, SunPath calls individuals whose numbers are

  listed on the National Do-Not-Call Registry. Upon information and belief, SunPath does not

  maintain reasonable and routine business practices as required under 47 C.F.R. § 64.1200(c)(2).

         24.     Numerous consumer complaints have been made regarding SunPath’s

  telemarketing practices, as is evident from the Better Business Bureau website, which includes

  multiple complaints such as the following:

         (1)     “I get repeated calls from this company, in spite of being on the Do Not Call
                 list. I ask repeatedly to not call me, but they continue to do so. And it is
                 definitely SunPath, the last person I spoke to gave me the website info, and
                 an actual working callback number. . . . They clearly ignore the Do Not Call
                 list, as I've been on it for years.” See BBB Complaint, SunPath Ltd.,
                 5/7/2019;

         (2)     “SunPath Ltd has contacted my cellphone for marketing purposes. My

                                                   5
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 6 of 19




                  phone has been on the national Do Not Call registry for many years and this
                  company should not have contacted me.” See BBB Complaint, SunPath
                  Ltd., 4/6/2020; and

          (3)     “**** with ******* **** ********** called today trying to sell me an
                  extended car warranty. **** stated he is doing this on behalf of Sunpath.
                  These calls start out from an auto dialer and a robot, then evolve into a
                  transfer or 2 before you get to the salesperson. I have been registered on the
                  Do Not Call List for years, yet these comapanies continue to call.” See BBB
                  Complaint, SunPath Ltd., 1/13/2021.

                       FACTUAL ALLEGATIONS REGARDING NAMED
                            PLAINTIFF LORRAINE FRATILLA

          25.     Fratilla is the sole and current subscriber to the cellular telephone number ending

  in -5235, which has been listed on the National Do-Not-Call Registry since 2015.

          26.     Fratilla is financially responsible for the phone service to the -5235 number,

  including cellular costs and data storage usage incurred as a result of the unlawful calls made by

  SunPath. The -5235 number is primarily used for personal and residential purposes and is not

  listed as or used as a business line.

          27.     Fratilla has been receiving an overwhelming amount of telemarketing calls to her

  cellular telephone number that have been annoying, harassing, intrusive, aggravating, and

  frustrating Fratilla continually.

          28.     On January 12, 2021, Fratilla received another one of several annoying and invasive

  unsolicited calls on her cellular telephone number, this one from SunPath.

          29.     The January 12th call from SunPath was from a number with a 954-area code

  (South Florida). Fratilla did not provide prior express consent to receive this call. The call intruded

  upon her privacy, interrupted her workday, and deprived her of her time and mental energy when

  receiving and listening to the caller.

          30.     When Fratilla answered the January 12th call, she heard an automated prerecorded


                                                    6
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 7 of 19




  voice whose message stated that the caller was attempting to reach her regarding her vehicle

  warranty, stating that it was her final notice. The recording did not identify what company was

  making the call, but prompted Fratilla to press one number to opt-out or a different number for

  more information. In an effort to find out who was responsible for making this unsolicited and

  intrusive call, Fratilla chose the option for more information. She was transferred to an individual

  who had a difficult to understand accent, who then transferred Fratilla to a “licensed specialist.”

         31.     The licensed specialist identified herself as Amy. Fratilla asked Amy what

  company she was with, and Amy responded that she was calling on behalf of a company called

  SunPath and disclosed the website for the company as www.gosunpath.com.1

         32.     During the call, Amy asked Fratilla a series of questions about her car, its

  maintenance, and whether the car had been modified. Amy then described some of the terms of

  the extended warranty plan to Fratilla over the phone. To determine whether the caller was

  legitimate, Fratilla asked if the plan was being offered by or on behalf of her car manufacturer, but

  Amy responded that it was not, and that the warranty company was SunPath. When Fratilla stated

  that she was not interested in the plan, Amy abruptly ended the call.

         33.     On February 18, 2021, Fratilla received another prerecorded call from SunPath

  from a 239-area code (Southwest Florida). The prerecorded message made false statements

  regarding Fratilla’s car warranty, including that she had repeatedly ignored mail regarding the

  warranty and that this was her “last chance” to renew her expired car warranty. Fratilla pressed

  the number that would take her to a representative.

         34.     Fratilla was first connected with a person who had a heavy accent and who



  1
    Since that time, SunPath has apparently changed its website address from www.gosunpath.com
  to www.mysunpath.com. Internet users are currently redirected to www.mysunpath.com from
  www.gosunpath.com at the time this complaint was filed.
                                                   7
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 8 of 19




  transferred her to a “licensed representative” purportedly named Elizabeth. Elizabeth engaged in

  high-pressure sales tactics to try to sell Fratilla an extended car warranty, saying that she would

  have to purchase before the call ended. Fratilla asked if Elizabeth was associated with her car

  manufacturer’s company, but Elizabeth said no.

         35.     Fratilla asked for a website for the company she was speaking with and Elizabeth

  directed her to www.gosunpath.com. Fratilla then realized that this was the same company from

  previous calls, but before she was able to make a request to be placed on the internal do-not-call

  list for SunPath, the call abruptly ended.

         36.     During the period of time that the unsolicited calls were ringing, during the

  prerecorded voice message, and while Amy and Elizabeth were making their unwanted sales

  pitches, Fratilla’s time and telephone line were interrupted. Fratilla’s cellular phone was rendered

  unavailable to receive or make legitimate phone calls as each call entirely consumed the line for

  the duration of each call. Fratilla stopped and answered the intrusive calls during times which she

  could have otherwise been pursuing other tasks in her day as the January 12 call alone lasted for

  almost 14 minutes.

         37.     These calls made by or on behalf of Defendant to Fratilla were placed using an

  artificial or prerecorded voice to deliver a message.

            FACTUAL ALLEGATIONS REGARDING PLAINTIFF KESHA REID

         38.     Reid is the sole and current subscriber to the cellular telephone number ending in -

  9310, which has been listed on the National Do-Not-Call Registry since 2013.

         39.     Reid is financially responsible for the phone service to the -9310 number, including

  cellular costs and data storage usage incurred as a result of the unlawful calls made by SunPath.

  The -9310 number is primarily used for personal and residential purposes and is not listed or used



                                                   8
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 9 of 19




  as a business line.

           40.   Similar to Fratilla, Reid has been receiving an overwhelming amount of

  telemarketing calls to her cellular phone number that have been annoying, harassing, intrusive,

  and aggravating.

           41.   Many of the unsolicited calls Reid receives are calls made by or on behalf of

  SunPath.

           42.   For example, on April 5, 2021 Reid received an unsolicited phone call from a

  number with a 330-area code. Reid had not consented to receiving such unsolicited telemarketing

  calls.

           43.   This call created an intrusion upon her privacy, interrupted her day, and deprived

  her of her time and mental energy to have to receive, answer, and listen to the call.

           44.   Upon answering the call from the 330-area code, a representative named Anna

  greeted her. Anna proceeded to ask Reid specific questions about her car and was given a quote

  for the purchase of a car warranty plan. Reid was then transferred to a second representative, Lisa,

  who said that she was the financial manager and engaged in high-pressure sales tactics to push

  Reid into purchasing a car warranty plan during the call by making a down payment before she

  could review the contract.

           45.   When Reid asked for information on the company that she was speaking with, she

  was given the website of www.mysunpath.com. Reid never consented to receive calls from

  SunPath. Reid indicated that she would not purchase the plan, and the call ended shortly thereafter.

           46.   The next day, April 6, 2021, Reid received another call from a 954-area code.

           47.   When answered, a representative who indicated her name as Bella greeted her.

  Similar to the previous day, Bella began the call by asking for specific information about Reid’s



                                                   9
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 10 of 19




  car and quickly transferred her to a representative going by the name Melanie.

         48.       Melanie used the same high-pressure sales tactics Lisa used the previous day to try

  to get Reid to purchase an unsolicited car warranty at that time. When that did not work, Melanie

  transferred the call to the Manager, Andrea.

         49.       During the call, Reid was informed that the company information could be found

  at www.mysunpath.com. When Reid stated that she was not interested in purchasing, the call

  quickly ended.

         50.       During the period of time that the unsolicited calls were ringing, and while the sales

  representatives and managers were using their high pressure sales tactics to try to induce Reid into

  purchasing car warranty plans, Reid’s time and telephone line were interrupted. Reid’s cellular

  phone line was rendered unavailable to receive or make legitimate phone calls as each call entirely

  consumed the line for the duration of each call. Reid had to stop and answer these intrusive calls

  during times which she could have otherwise been pursuing other tasks in her day as the April 6

  call alone lasted for 15 minutes.

                FACTUAL ALLEGATIONS REGARDING ALL PLAINTIFFS

         51.       SunPath has made more than one call to Plaintiffs within a 12-month period despite

  Plaintiffs’ cellular telephone numbers being registered with the National Do Not Call Registry.

         52.       SunPath is responsible for the unsolicited calls being placed to Plaintiffs’ cellular

  telephone lines.

         53.       SunPath did not have prior express consent to make telemarketing calls to Plaintiffs.

  SunPath knowingly or willfully made these calls to Plaintiffs’ cellular telephone numbers, calling

  these numbers while they were registered on the National Do Not Call Registry.

         54.       The calls made by or on behalf of SunPath were not made for emergency purposes.



                                                    10
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 11 of 19




  Nor were the calls made to collect a debt to the United States.

          55.    The content of the prerecorded messages to Fratilla, as well as the content of the

  calls with the live representatives described above, demonstrate that the calls were made for

  purposes of marketing, advertising, and promoting SunPath’s goods and services to Plaintiffs as

  part of an overall telemarketing strategy.

          56.    Because Plaintiffs do not know all of the phone numbers used by SunPath to place

  telemarketing calls, and because SunPath and its representatives call from numbers that do not

  identify SunPath as the caller, Plaintiffs cannot identify additional calls that SunPath made to them

  without discovery. The call records documenting the information regarding each call made to

  Plaintiffs, including the exact date and time of the calls and the telephone numbers used to make

  the calls, are in the possession, custody, or control of Defendant.

          57.    SunPath has made artificial or prerecorded voice calls to persons in Florida and

  throughout the United States in violation of the TCPA. SunPath has made multiple calls to persons

  in Florida and throughout the United States, without consent, despite the fact that the recipients’

  respective telephone numbers were listed on the National Do Not Call Registry.

          58.    SunPath continues to make similar artificial or prerecorded voice calls to persons

  on their cellular telephone numbers in Florida and throughout the United States and make multiple

  calls, without consent, to persons in Florida and throughout the Unted States despite their numbers

  being listed on the National Do Not Call Registry.

          59.    Plaintiffs were damaged by SunPath’s unsolicited telemarketing calls to Plaintiffs’

  cellular telephone numbers because the lines were rendered unavailable for the duration of each

  call.

          60.    Plaintiffs were damaged by SunPath’s repeated, unsolicited telemarketing calls to



                                                   11
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 12 of 19




  their cell phones. See Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1306 (11th Cir.

  2020) (“[t]he receipt of more than one unwanted telemarketing call . . . is a concrete injury that

  meets the minimum requirements of Article III standing.” (quoting Cordoba v. DIRECTV, LLC,

  942 F.3d 1259, 1270 (11th Cir. 2019)).

         61.     Plaintiff Fratilla attempted to address these violations with Defendant through a

  demand letter, but Defendant refused to respond to the letter. This action was therefore undertaken.

                                CLASS ACTION ALLEGATIONS

         62.     Class Definitions. Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiffs bring

  this case as a class action on behalf of the National Classes defined as follows:

                 Artificial or Prerecorded Class: All persons in the United States to whom

         Defendant (a) initiated one or more non-emergency telephone calls; (b) promoting

         Defendant’s goods or services; (c) to their cellular telephone number(s); (d) through

         the use of an artificial or prerecorded voice; and (e) at any time in the period that

         begins four years before the date of filing this Complaint.

                 National Do-Not-Call Class: All persons in the United States who: (a)

         received more than one call initiated by Defendant; (b) in a 12-month period; (c)

         without prior express consent; (d) for the purpose of promoting or selling

         Defendant’s good or services; (e) on their cellular telephone line or residential

         telephone line; (f) whose cellular or residential telephone line number(s) appear on

         the National Do-Not-Call Registry; and (g) at any time in the period that begins

         four years before the date of filing this Complaint.

         Excluded from each of these Classes are Defendant, any entity in which Defendant has a

  controlling interest or that has a controlling interest in Defendant, and Defendant’s legal



                                                  12
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 13 of 19




  representatives, assignees, and successors. Also excluded are the judge to whom this case is

  assigned and any member of the judge’s immediate family, persons who execute and file a timely

  request for exclusion, and the legal representatives, successors, or assignees of any such excluded

  person.

            63.   Numerosity: The Classes are each so numerous that joinder of all members is

  impracticable. On information and belief, the Classes are at least in the thousands, of which

  Plaintiffs are members of one or both Classes. Additionally, the disposition of the claims of the

  Classes in a single action will provide substantial benefits to all parties and the Court.

            64.   Commonality: There are numerous questions of law and fact common to Plaintiffs

  and members of the Classes. These common questions of law and fact include, but are not limited

  to, the following:

                  a.      Whether Defendant used an artificial or prerecorded voice message when it

  made the calls that are the subject of this lawsuit;

                  b.      Whether Defendant was engaged in telemarketing when it made the calls

  that are the subject of this lawsuit;

                  c.      As to Plaintiffs and the Artificial or Prerecorded Class, whether Defendant

  violated 47 U.S.C. § 227(b)(1)(A) by making any call to cellular telephone numbers using an

  artificial or prerecorded voice (other than a call made for emergency purposes or made with the

  prior express consent of the called party);

                  d.      As to Plaintiffs and the National Do-Not-Call Class, whether Defendant

  violated 47 C.F.R. § 64.1200(c) by initiating more than one telephone solicitation within a 12-

  month period to Plaintiffs and members of the National Do-Not-Call Class who have registered

  their telephone numbers with the National Do-Not-Call Registry;



                                                    13
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 14 of 19




                  e.     Whether Defendant knowingly and/or willfully violated the TCPA or the

  rules prescribed under it when it made the calls that are the subject of this lawsuit, thus entitling

  Plaintiffs and the Class members to treble damages; and

                  f.     Whether Defendant should be enjoined from violating the TCPA in the

  future.

            65.   Typicality. Plaintiffs’ claims are typical of the claims of the Classes. Plaintiffs’

  claims, like the claims of the Classes, arise out of the same common course of conduct by

  Defendant and are based on the same legal and remedial theories.

            66.   Adequacy of Representation. Plaintiffs will fairly and adequately protect the

  interests of the Classes. Neither Plaintiffs nor their counsel have interests that are contrary to or

  that conflict with those of the proposed Classes. Plaintiffs are represented by counsel skilled and

  experienced in class actions. Plaintiffs and their counsel are committed to prosecuting this action

  vigorously on behalf of the Classes and have the financial resources to do so.

            67.   Predominance. Defendant has engaged in a common course of conduct toward

  Plaintiffs and members of the Classes. Common questions of law and fact predominate over

  questions affecting only individual class members. Adjudication of these common issues in a

  single action has important and desirable advantages of judicial economy.

            68.   Superiority. A class action is the superior method for the fair and efficient

  adjudication of this controversy. Class-wide relief is essential to compel Defendant to comply

  with the TCPA. The interest of individual members of the Classes in individually controlling the

  prosecution of separate claims against Defendant is small because damages in an individual action

  for violation of the TCPA are small, and the expense and burden of individual litigation makes it

  economically infeasible and procedurally impracticable for individual Class members to pursue



                                                   14
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 15 of 19




  redress for these wrongs. Class treatment is superior to multiple individual suits or piecemeal

  litigation because it conserves the resources of the parties and the court system, promotes

  consistency and efficiency of adjudication, provides a forum for small claimants, and deters illegal

  activities. There will be no significant difficulty in the management of this case as a class action.

           69.   Injunctive and Declaratory Relief Appropriate. Defendant has acted on grounds

  generally applicable to the Classes, thereby making final injunctive relief and corresponding

  declaratory relief with respect to the Classes appropriate on a class-wide basis. Moreover, on

  information and belief, Plaintiffs allege that the calls made by Defendant that are complained of

  herein are substantially likely to continue in the future if an injunction is not entered.

           70.   Plaintiffs are not aware of any other certified class action litigation concerning this

  controversy already commenced by others who meet the criteria for class membership as described

  above.

                                           COUNT I
   (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A) – Cellular
                        Telephone Calls – Artificial or Prerecorded Class)

           71.   Plaintiffs reallege and incorporate by reference all allegations set forth in

  paragraphs 1 through 70.

           72.   The foregoing acts and omissions of Defendant constitute numerous and multiple

  violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making calls to the cellular telephone

  numbers of Plaintiff Fratilla and members of the Artificial or Prerecorded Class using an artificial

  or prerecorded voice without prior express consent.

           73.   As a result of Defendant’s violations of the TCPA, 47 U.S.C. §227(b)(1)(A),

  Fratilla and members of the Artificial or Prerecorded Class presumptively are entitled to an award

  of $500 in damages for each and every call to their cellular telephone lines using an artificial or



                                                    15
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 16 of 19




  prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

         74.     Fratilla and members of the Artificial or Prerecorded Class are also entitled to, and

  do seek, injunctive relief prohibiting Defendant from violating the TCPA, 47 U.S.C. §

  227(b)(l)(A), by making calls to any cellular telephone numbers using an artificial or prerecorded

  voice in the future without prior express consent.

                                          COUNT II
   (Knowing and/or Willful Violations of the Telephone Consumer Protection Act, 47 U.S.C.
         § 227(b)(l)(A) – Cellular Telephone Calls – Artificial or Prerecorded Class)

         75.     Plaintiffs reallege and incorporate by reference all allegations set forth in

  paragraphs 1 through 70.

         76.     The foregoing acts and omissions of Defendant constitute numerous and multiple

  knowing and/or willful violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by making calls to the

  cellular telephone numbers of Fratilla and members of the Artificial or Prerecorded Class using an

  artificial or prerecorded voice without prior express consent.

         77.     Defendant knew that it lacked Fratilla and Artificial or Prerecorded Class members’

  consent to make the calls to their respective cellular telephone numbers.

         78.     As a result of Defendant’s knowing and/or willful violations of the TCPA, 47

  U.S.C. § 227(b)(1 )(A), Fratilla and members of the Artificial or Prerecorded Class are entitled to

  treble damages of up to $1,500 for each and every call to their cellular telephone lines using an

  artificial or prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

         79.     Fratilla and members of the Artificial or Prerecorded Class are also entitled to, and

  do seek, injunctive relief prohibiting Defendant from violating the TCPA, 47 U.S.C. §

  227(b)(l)(A), by making calls to any cellular telephone line using an artificial or prerecorded voice

  in the future without prior express consent.



                                                   16
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 17 of 19




                                           COUNT III
      (Violations of 47 C.F.R. § 64.1200(c) & 47 U.S.C. § 227(c)(5) – National Do-Not-Call
                             Registry – National Do-Not-Call Class)

         80.      Plaintiffs reallege and incorporate by reference all allegations set forth in

  paragraphs 1 through 70.

         81.      The foregoing acts and omissions of Defendant constitute numerous and multiple

  violations of 47 C.F.R. § 64.1200(c), by initiating more than one telephone solicitation within a

  12-month period to Plaintiffs and members of the National Do-Not-Call Class who have registered

  their telephone numbers with the National Do-Not-Call Registry.

         82.      As a result of Defendant’s violations of 47 C.F.R. § 64.1200(c), Plaintiffs and

  members of the National Do-Not-Call Class are entitled to an award of $500 in statutory damages

  for each and every call initiated to them after registering their telephone numbers with the National

  Do-Not-Call Registry, pursuant to 47 U.S.C. § 227(c)(5)(B).

         83.      Plaintiffs and members of the National Do-Not-Call Class are also entitled to, and

  do seek, injunctive relief prohibiting Defendant from violating 47 C.F.R. § 64.1200(c) by initiating

  more than one telephone solicitation in the future to telephone subscribers who registered his or

  her telephone number(s) with the National Do-Not-Call Registry, pursuant to 47 U.S.C. §

  227(c)(5)(A).

                                        COUNT IV
    (Knowing and/or Willful Violations of 47 C.F.R. § 64.1200(c) & 47 U.S.C. § 227(c)(5) –
               National Do-Not-Call Registry – National Do-Not-Call Class)

         84.      Plaintiffs reallege and incorporate by reference all allegations set forth in

  paragraphs 1 through 70.

         85.      The foregoing acts and omissions of Defendant constitute numerous and multiple

  knowing and/or willful violations of 47 C.F.R. § 64.1200(c), by initiating more than one telephone



                                                   17
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 18 of 19




  solicitation within a 12-month period to Plaintiffs and members of the National Do-Not-Call Class

  who have registered their telephone numbers with the National Do-Not-Call Registry.

         86.      At all relevant times, Defendant knew, or should have known, that it was initiating

  telephone solicitations to numbers listed on the National Do-Not-Call Registry.

         87.      As a result of Defendant’s knowing and/or willful violations of 47 C.F.R. §

  64.1200(c), Plaintiffs and members of the National Do-Not-Call Class are entitled to an award of

  treble damages of up to $1,500 for each and every call made to them, after registering their

  telephone numbers with the National Do-Not-Call Registry, pursuant to 47 U.S.C. § 227(c)(5)(B).

         88.      Plaintiffs and members of the National Do-Not-Call Class are also entitled to, and

  do seek, injunctive relief prohibiting Defendant from violating 47 C.F.R. § 64.1200(c) by initiating

  more than one telephone solicitation in the future to any telephone subscriber who has registered

  their telephone numbers with the National Do-Not-Call Registry, pursuant to 47 U.S.C. §

  227(c)(5)(A).

                                        DEMAND FOR JURY

         Plaintiffs demand a trial by jury for all issues so triable.

                                      REQUEST FOR RELIEF

         WHEREFORE, Plaintiffs Lorraine Fratilla and Kesha Reid, individually and on behalf of

  the Classes, respectfully request a judgment granting the following relief:

                  a.     Certification of the proposed Classes;

                  b.     Appointment of Plaintiffs as representatives of the proposed Classes;

                  c.     Appointment of the undersigned counsel as counsel for the proposed

         Classes;

                  d.     A declaration that Defendant’s actions complained of herein violated the

         TCPA;

                                                    18
Case 0:21-cv-61055-AHS Document 1 Entered on FLSD Docket 05/19/2021 Page 19 of 19




                e.      An injunction enjoining Defendant from engaging in the unlawful conduct

        set forth herein;

                f.      An award to Plaintiffs and the Classes of statutory damages, as allowed by

        law;

                g.      An award of attorneys’ fees and costs, as allowed by law and/or equity, to

        Class counsel in the event one or more of the Classes are certified;

                h.      Pre-judgment and post-judgement interest on monetary relief; and

                i.      An order granting all other and further relief as the Court deems necessary,

        just, and proper.

  Dated: May 19, 2021                         Respectfully submitted,

                                              ATHERTON GALARDI MULLEN
                                              & REEDER PA
                                              224 Datura Street, Suite 815
                                              West Palm Beach, Florida 33401
                                              Telephone: (561) 293-2530
                                              Facsimile: (561) 293-2593

                                              By: /s/ Scott W. Atherton
                                              SCOTT W. ATHERTON
                                              Florida Bar No. 0749591
                                              E-mail: scott@athertonlg.com
                                              TERENCE M. MULLEN
                                              Florida Bar No. 191957
                                              E-mail: terence@athertonlg.com
                                              MIA A. WILLIAMS
                                              Florida Bar No. 1010648
                                              E-mail: mia@athertonlg.com

                                              Attorneys for Plaintiffs and the Proposed Classes




                                                 19
